       Case 1:19-cv-00354-SPB-RAL Document 52 Filed 12/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JHEN SCUTELLA,                                 )
                         Plaintiff,            )
                                               )       C.A. No. 19-354 Erie
                                               )
                 v.                            )
                                               )       District Judge Susan Paradise Baxter
ERIE COUNTY PRISON, et al.,                    )       Magistrate Judge Richard A. Lanzillo
                Defendants.                    )



                                      MEMORANDUM ORDER


       Plaintiff Jhen Scutella, an individual formerly incarcerated at the Erie County Prison in

Erie, Pennsylvania, initiated this pro se civil rights action on December 2, 2019, against the Erie

County Prison (“ECP”), Erie County Drug and Alcohol counselor Kathy Gray (“Gray”), and

nine individuals either employed at ECP or associated with the Erie County inmate work release

program (for ease of reference, all Defendants other than Defendant Gray are hereafter referred

to as “ECP Defendants”). Plaintiff claims that Defendants violated his constitutional rights by

failing to transfer him to a work release program in accordance with the sentencing order issued

after his guilty plea. The case was referred to United States Magistrate Judge Richard A. Lanzillo

for report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1),

and Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. This matter was subsequently

reassigned to the undersigned, as presiding judge, on January 10, 2020, with Judge Lanzillo

remaining as the referred Magistrate Judge for all pretrial proceedings.

       On March 3, 2020, the ECP Defendants filed a motion to dismiss [ECF No. 32] as to all

claims against them, and Defendant Gray subsequently filed her own motion to dismiss [ECF

No. 40] as to all claims against her.
      Case 1:19-cv-00354-SPB-RAL Document 52 Filed 12/31/20 Page 2 of 2




       On November 16, 2020, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”) recommending that Defendants’ motions to dismiss be granted [ECF

No. 50]. Plaintiff has since filed objections to the R&R [ECF No. 51] essentially restating the

arguments raised in his response to Defendants’ motions to dismiss [ECF No. 46].

       After de novo review of the complaint and documents in this case, together with the

report and recommendation, the following order is entered:

         AND NOW, this 31st day of December, 2020;

         IT IS HEREBY ORDERED that both the ECP Defendants’ motion to dismiss [ECF No.

32] and Defendant Gray’s motion to dismiss [ECF No. 40] are GRANTED, and all claims in this

case are DISMISSED, with prejudice. The report and recommendation of Magistrate Judge

Lanzillo, issued November 16, 2020 [ECF No. 50], is adopted as the opinion of the court.

         The Clerk is directed to mark this case CLOSED.


                                                      ______________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge

cc:      The Honorable Richard A. Lanzillo
         U.S. Magistrate Judge
